Dear Auditor Montee:
This office received your letter of July 3, 2008, submitting a fiscal note summary prepared under Section 116.175, RSMo, for Senate Joint Resolution No. 45. The fiscal note summary that you submitted is as follows:
  It is estimated the cost to state governmental entities is $0 to $236,000 annually. It is estimated state governmental entities will save approximately $7,500 for each bond issuance. It is estimated local governmental entities participating in this program may experience savings, however the amount is unknown.
Under Section 116.175, we approve the legal content and form of the fiscal note summary. Because our review of the fiscal note summary is mandated by statute, no action that we take with respect to such review should be construed as an endorsement of the joint resolution or as the expression of any view regarding the objectives of its proponents.
  Very truly yours,
  JEREMIAH W. (JAY) NIXON
  Attorney General
 *Page 1